 
Exhibit 10.1
 


AMENDMENT TO CHANGE OF CONTROL AGREEMENT
FOR
WILLIAM J. HIEB


THIS AMENDMENT TO CHANGE OF CONTROL AGREEMENT dated as of November 15, 2017
(this "Amendment"), amends that certain Amended and Restated Change of Control
Agreement dated December 20, 2006, as previously amended by Amendment to Change
of Control Agreement dated December 16, 2009, and Amendment to Change in Control
Agreement dated October 14, 2011 (as so amended, the "Agreement") by and among
DNB FINANCIAL CORPORATION ("Holding Company"), DNB FIRST, NATIONAL ASSOCIATION,
a national banking association with principal offices at 4 Brandywine Avenue,
Downingtown, PA 19335 ("Bank") (Holding Company and Bank are sometimes referred
to individually and collectively herein as the "Company") and William J. Hieb,
an individual ("Executive").


Background


A. The Company and the Executive desire to amend the Agreement to make certain
modifications to the severance payments to be received by the Executive in the
event of a change in control.


C. The Boards of Directors of the Holding Company and the Bank have each
approved this Agreement and it is intended to be maintained as part of the
official records of the Holding Company and the Bank.


NOW THEREFORE, in consideration of the mutual promises and agreements set forth
herein, the parties agree as follows:


1.  Definitions.  Capitalized terms used in this Amendment and not otherwise
defined in this Amendment shall have the respective meanings assigned thereto in
the Agreement.


2.  Change to Base Severance Multiplier and Elimination of Golden Parachute
Limitation.  Section 3(f)(I) is hereby revised to increase the multiplier for
computing the Base Severance amount and to delete the last sentence of the first
paragraph thereof.  As revised such first paragraph shall read as follows:


(I) Base Severance. A basic severance payment ("Base Severance") in an amount
equal to: (X) the sum (herein called "Total Annual Cash Compensation") of two
elements:  (I) the aggregate amount of (i) salary, (ii) the Company's cash
contribution toward the cost of medical, life, disability and health insurance
benefits, and (iii) employer contributions (whether or not matching) under the
Company's qualified defined contribution retirement plans, that was payable to
or for the benefit of Executive at any time during the most recent full fiscal
year of the Company ended prior to the time the Executive becomes entitled to
severance payments under this Section (the "Base Element"), plus (II) the
average of the aggregate cash bonuses that have been earned by the Executive for
performance by the Executive during each of the two (2) most recent fiscal years
of the Company ended prior to the time the Executive becomes entitled to
severance payments under this Section, but any bonus shall only be included in
the foregoing average to the extent it has been finally approved and fixed as to
amount at the time the Executive becomes entitled to severance payments under
this Section (the "Bonus Element"); multiplied by (Y) 3.00.  Such payment shall
be made in a lump sum within one (1) calendar week following the date of
termination, or, if later, at the earliest time permitted under Section 409A of
the Internal Revenue Code of 1986, as amended (the "Code"), subject to
withholding by the Company as required by applicable law and regulations.


3.  Reaffirmation of Agreement as Amended; Conflicts.  All of the provisions of
the Agreement, as amended by this Amendment, remain in full force and effect. 
In the event that any express provision of the Agreement conflicts with any
express provision of this Amendment, the express provisions of this Amendment
shall control.  All references to the "Agreement" hereafter shall mean the
Agreement as amended by this Amendment.



--------------------------------------------------------------------------------

4.  Prior Agreements. There are no other agreements between Company and
Executive regarding the subject matter of this Amendment. This Amendment is the
entire agreement of the parties with respect to its subject matter and
supersedes any and all prior or contemporaneous discussions, representations,
understandings or agreements regarding its subject matter.


5.  Assigns and Successors. The rights and obligations of Company and Executive
under this Amendment shall inure to the benefit of and shall be binding upon the
successors and assigns of Company and Executive, respectively, provided,
however, that Executive shall not assign or anticipate any of his rights
hereunder, whether by operation of law or otherwise. For purposes of this
Agreement, "Company" shall also refer to any successor to Holding Company or
Bank, whether such succession occurs by merger, consolidation, purchase and
assumption, sale of assets or otherwise.


IN WITNESS WHEREOF, the parties hereto have caused the due execution of this
Agreement as of the date first set forth above.


Attest:
 
 
     
Holding Company:
DNB FINANCIAL CORPORATION
 
 
 
 
   
By:
Name:
Bruce E. Moroney   Name:
Gerald F. Sopp
Title:
Chief Accounting Officer    Title: 
Chief Financial Officer
         
Attest:
 
 
 
     
Bank
DNB FIRST, NATIONAL ASSOCIATION
 
 
 
 
     By:
 
Name: 
Bruce E. Moroney    Name:
Gerald F. Sopp
Title:
 Chief Accounting Officer    Title: 
Chief Financial Officer
         
Witness:
 
 
 
     Executive:
 
 
 
 
 
     
 
Print Name:
     Name:
William J. Hieb
       
Individually
